Citation Nr: 0639906	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veterans' death.  

2. Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946 and from June 1948 to October 1975.  The appellant is 
the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Appellate review of the issue of entitlement to Dependents' 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code is deferred until the claim of service 
connection for the cause of the veteran's death is decided. 


FINDINGS OF FACT

1. In a rating decision in April 1993, the RO denied service 
connection for the cause of the veteran's death; after the 
appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
rating decision.

2. The additional evidence submitted since the rating 
decision in April 1993 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
the cause of the veteran's death and therefore raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The rating decision in April 1993, denying service 
connection for the cause of the veteran's death, is final. 38 
U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been presented since the 
rating decision in April 1993, and the claim of service 
connection for the cause of the veteran's death is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide. Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for the cause of the veteran' death is resolved in the 
appellant's favor, and as the Board is requesting additional 
evidentiary development before deciding the claim of the 
merits, there is no possibility of prejudice to the veteran 
due to any defect in the VCAA notice, pertaining to either 
Kent or Dingess. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 3.104(a).  
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.

The regulatory definition of new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Previously Denied Claim and the Evidence Previously 
Considered

In a rating decision in April 1993, the RO denied service 
connection for the cause of the veteran's death on grounds 
that the fatal heart disease was unrelated to service. After 
the appellant was notified of the adverse determination and 
of her procedural and appellate rights, she did not appeal 
the rating decision, and by operation of law, the rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a). 

The evidence of record at the time of the rating decision in 
April 1993 consisted of the veteran's service medical records 
and the death certificate. 

The service medical records disclosed that on entrance 
examination in July 1943 history included rheumatic fever and 
endocarditis.  On retirement examination in November 1974, 
history included heart trouble and reference to mitral 
stenosis. 

The death certificate showed that the veteran died in 
September 1992 at the age of 67 due to cardiogenic failure 
and ventricular tachycardia due to long standing myocardial 
dysfunction due to rheumatic heart disease and three open 
heart surgeries.  Aortic stenosis was listed as another 
significant condition contributing to death.

The Board must determine if new and material evidence has 
been submitted since the rating decision in April 1993 to 
reopen the claim.  In determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).



Additional Evidence

The evidence received since the rating decision in April 1993 
by the RO includes a report of VA examination, dated in July 
2004.  After a review of the file, the VA examiner expressed 
the opinion that the veteran's death was most likely due to 
rheumatic valvular heart disease.  Also, the examiner raised 
the question of whether rheumatic heart disease was related 
to service, but the examiner did not offer an opinion on the 
matter. 

Service connection for the cause of death was previously 
denied because the veteran's fatal heart disease was 
unrelated to service.  The additional evidence, consisting of 
the VA examiner's opinion that the veteran's death was most 
likely due to rheumatic valvular heart disease and the 
suggestion that rheumatic heart disease may be related to 
service, when considered with previous evidence of record, 
namely, the history of rheumatic fever and endocarditis 
before service and a history of heart trouble and reference 
to mitral stenosis during service, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, that rheumatic heart disease was incurred in or 
aggravated by service.  This evidence is therefore new and 
material and serves to reopen the claim.  38 C.F.R. § 
3.156(a).


ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the veteran's death is 
reopened.  To this extent only, the appeal is granted.




REMAND 

Although the claim of service connection for the cause of the 
veteran's death is reopened, the Board determines that 
further evidentiary development is required before 
considering the merits of the claim. 

Under the duty to assist, 38 C.F.R. § 3.159, claim is 
remanded for the following action:
1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Make an additional request for service 
medical records, including in-patient 
records from the Clark Air Force Base 
Hospital in the Philippines for an 
internal medicine consultation in 
November 1974.

3. Ask the appellant to identify the 
facility where the veteran had a mitral 
value replacement in 1980. 

4. Obtain in-patient records from Tripler 
Army Hospital for a second valve 
replacement in 1987. 

5. Arrange to have the veteran's file 
reviewed by VA cardiologist to determine 
whether rheumatic heart disease is 
related to service.  

The examiner is asked to comment on the 
clinical significance of the history of 
rheumatic fever and endocarditis on 
entrance examination in 1943 together 
with a history of heart trouble and 
reference to mitral stenosis during 
service, as to the inception of rheumatic 
heart disease, that is, whether rheumatic 
heart disease pre-existed service or had 
onset in service.  The determination 
should be based on accepted medical 
principles, pertaining to the history, 
manifestations, clinical course, and 
character of rheumatic heart disease. 

If, in the examiner's medical opinion, 
rheumatic heart disease preexisted 
service, the examiner is asked to express 
an opinion as to whether or not the 
mitral stenosis, referred to on 
retirement examination, represented an 
increase in disability due to the natural 
progress of the disease.   

6. After the development has been 
completed, adjudicate the claim, 
considering the presumption of soundness.  
If benefit sought remains denied, 
furnished the appellant a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).











 Department of Veterans Affairs


